Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received December 7th, 2021.  Claims 1-29 and 59-132 have been canceled.  Claims 48-49 have been amended. Claims 30-58 have been entered and are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the first AP.  It is unclear if applicant intended to recite the second AP or correctly recited “the first AP.”  If applicant, correctly recited “the first AP,” then there is lack of antecedent basis for the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 30-31, 36-48, 51, 54-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 10,454,534).
Regarding claims 30, 42, Lee et al. discloses an apparatus for wireless communication at a second access point (AP) (see Figure 1 [wireless devices in communication with at least three APs]), comprising: a first interface (column 2, lines 45-47 [receiving at the master AP]); a second interface (column 2, lines 45-47 [transmitting at the master AP]); and a wireless modem (column 19, lines 28-50 [processor for implementing the method]), wherein the wireless modem is configured to: output via the second interface for transmission to the second AP and during a first portion of a transmission opportunity, a request to participate in a multi-user transmission during a second portion of the transmission opportunity (Fig. 4A Col 6 lines 1-7 The master AP sequentially transmits a Clear to Send (CTS)-Poll frame to the APs designated in the IA-RTS frame.) Fig. 4F shows the second AP in communication with a corresponding station in the IA transmission group during a second portion of the transmission opportunity.); obtain, via the first interface, an indication of intent to participate in the multi-user transmission received from the second AP during the first portion of the transmission opportunity (see Figure 4B, APs send out CTS), wherein the indication of intent is for the second portion of the transmission opportunity, the indication of intent including a resource request of the second AP for participation in the multi-user transmission (see Figure 4B [CTS indicates the AP wishes to transmit and resources need to be allocated]); output, via the second interface for transmission during an initial period of the second portion of the transmission opportunity, a trigger signal to the second AP indicating a set of one or more resources for the second AP during the multi-user transmission; and provide data for transmission, in conjunction with the second AP and during the second portion of the transmission opportunity, as part of the multi-user transmission (see Figure 4E [RTS/CTS]).
(column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
Regarding claim 36, Lee et al. further discloses wherein the wireless modem is further configured to: obtain access to a channel of a shared radio frequency spectrum band for the transmission opportunity (see Figure 4B).
Regarding claims 37, 54, Lee et al. further discloses wherein the request to participate further indicates at least one of a duration of the transmission opportunity (see Figure 5A [Duration]), an available bandwidth for the multi-user transmission, an available spatial dimension for the multi-user transmission, a configuration for the second AP to transmit the indication of intent, a scheduling for the second AP to transmit the indication of intent, a transmission direction for the multi-user transmission, an allowable interference level for the first AP, an identifier of the second AP, an identifier for a group of APs participating in the multi-user transmission, a transmit power of the first AP, or a combination thereof.
Regarding claims 38, 55, Lee et al. further discloses wherein the indication of intent is obtained via the first interface in at least one of a simultaneous transmission, a scheduled transmission, or a polled transmission from the second AP and one or more additional APs participating in the multi-user transmission (see Figure 4B [CTS Poll]).
(column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
Regarding claims 40, 57, Lee et al. further discloses wherein the trigger signal further indicates at least one of a guard interval duration for the multi-user transmission (see Figure 5A [Expected Transmission Duration]), a preamble configuration for the multi-user transmission, a transmission direction for the multi-user transmission, an allowable interference level for the first AP, an indication of a channel sounding stage between the trigger signal and a beginning of the multi-user transmission, or a combination thereof.
	Regarding claims 41, 58, Lee et al. further suggests wherein the set of one or more resources comprise at least one of a time resource, a frequency resource, a spatial dimension resource, an orthogonal resource, or a combination thereof (inherent, the resources can be time and/or frequency resources).
Regarding claim 43, Lee et al. further suggest wherein the wireless modem is further configured to: output via the second interface for transmission, in a single protocol data unit, the indication of intent to participate to the first AP and each of one or more stations associated with the second AP that are participating in the multi-user transmission (column 4, lines 4-45 [APs and STAs in the NDP]).
Regarding claim 44, Lee et al. further discloses wherein the single protocol data unit indicates an identifier for each of the one or more stations (column 4, lines 4-45 [APs and STAs in the NDP]).
(column 4, lines 4-45 [APs and STAs in the NDP]).
	Regarding claim 46, Lee et al. further discloses wherein the wireless modem is further configured to: output, via the second interface, for transmission in a first protocol data unit, the indication of intent to participate to the first AP (see Figure 4C [AP Poll]); and output, via the second interface, for transmission in a second protocol data unit, the indication of intent to participate to each of one or more stations associated with the second AP that are participating in the multi-user transmission (see Figure 4C [NDP]).
	Regarding claim 47, Lee et al. further discloses wherein the second protocol data unit indicates an identifier for each of the one or more stations (see Figure 4C [NDP includes STA Info]).
	Regarding claim 48, Lee et al. further discloses wherein the second protocol data unit indicates a channel power measurement request for the one or more stations to measure a channel power using the trigger signal (column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).
	Regarding claim 51 Lee et al. further discloses wherein the wireless modem is further configured to: decode the trigger signal to determine that channel sounding is to be performed between reception of the trigger signal and a beginning of the multi-user transmission; and perform a channel sounding procedure between the second AP and one or more stations associated with the second AP during the channel sounding (see Figure 4C and column 4, lines 52-59 [after APs to participate in transmission using IA (hereinafter, “participant AP”) are determined, each participant AP performs sounding and receives feedback on channel information in each BSS. Here, stations (STAs) belonging to each AP feed channel status information on not only the AP of a BSS that the STAs belong to but also other APs participating in IA back to the AP of the BSS of the STAs.]).

Allowable Subject Matter
Claims 32-35, 49-50, 52-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465